DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II, claims 9-10 and 17, in the reply filed on 11/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales (EP 1 329 433 A1) in view of Kalyankar et al. (US Pub. 2013/0095237 A1) and Suzuki et al. (US Pub. 2009/0244709 A1).
Claim 9 defines a product by how the product was made. Thus, claim 9 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a sol-gel coating 
Morales discloses a sol-gel process for the preparation of porous coatings which reduces the loses due to reflection when the coating is on a substrate where porosity and anti-reflective properties are controlled by an additive that comprises compounds derived from polyethyleneglycol tert-ocyl phenyl ether (surfactant) in high concentrations between 5 and 50 g/l and porosity increases when the amount of additive increases (title and abstract). The coating is made by dissolving alkoxides in distilled water and alcohol in the presence of a catalyst and the additive where the alcohol is ethanol, the catalyst is an acid ([0015]-[0019]), and the alkoxide is silicon alkoxide specifically TEOS which is considered a hydrolysable silicon alkoxide ([0014], [0038] and see instant Specification, page 9, line 14). The hydrolysis takes place in two stages with the first stage mixing the TEOS, ethanol, water, and acid at a temperature of 60 degrees Celsius and the second stage adding surfactant, acid, and water at a temperature of 40 degrees Celsius ([0022] and [0038]-[0039]). 
Morales does not specifically disclose the amount of surfactant as claimed or the ratio between the surfactant and alkoxide. However, Morales discloses the relationship between the porosity of the coating and the amount of surfactant that is added ([0023]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of surfactant and ratio of surfactant to alkoxide could be 
Morales discloses including a surfactant (abstract) but does not disclose the surfactant having formula (II). 
Kalyankar discloses sol-gel based antireflective coatings (title) comprising alkyltrialkoxysilane based binder, an acid catalyst, and alcohol solvent ([0007], [0012], and [0040]) where the coating composition may further comprise a surfactant as a porosity forming agent which is BRIJ 78 so is considered to teach a surfactant of formula (II) ([0068]-[0069] and see instant Specification, page 10, line 39 to page 11, line 1 which discloses BRIJ78 as a surfactant of formula (II)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the pore forming agent in Morales could be BRIJ78 as taught in Kalyankar as a known suitable surfactant which will form pores in a sol-gel based coating composition (Kalyankar, [0068]-[0069] and Morales, abstract). 
Morales discloses an initial alkoxide to acid solution ratio of about 1 and final alkoxide to acid solution of about 0.2 and at least an initial molar ratio of alkoxide to ethanol of 0.04 to 0.1 in example 1 ([0038]-[0039]) does not specifically disclose the final molar ratio between the alkoxide and alcohol.
Suzuki discloses an antireflection coating of alkali-treated silica aerogel were alkoxysilane is hydrolyzed in a base catalyst and then in an acid catalyst and mixed with 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the alkoxide to alcohol and alkoxide to acid solution should be within the parameters taught in Suzuki as a way to control particle size and polymerization of the alkoxide (Suzuki, [0036] and [0040]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalyankar et al. (US Pub. 2013/0095237 A1).
Claim 9 defines a product by how the product was made. Thus, claim 9 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a sol-gel coating composition comprising hydrolysable silicon alkoxide, one or more alcohols, an aqueous solution of at least one catalyst, and one or more surfactants of formula (II) where the molar ratio between the alkoxide and alcohol is 0.025 o 0.1, the molar ratio between the alkoxide and acid catalyst solution is 0.05 to 0.350, the molar ratio of alkoxide to surfactant is 7 to 11.5, and the concentration of surfactant is 55 to 90 g/L. 
Kalyankar discloses a sol-gel based antireflective coating (title) comprising a alkyltrialkoxysilane-based binder (hydrolysable silicon alkoxide) and optionally a orthosilicate-based binder ([0041]-[0046]), an acid ([0063]), solvent which is an alcohol ([0065]), and surfactant as a porosity forming agent, BRIJ 78, which is considered to .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (US Pub. 2011/0019277 A1).
Sager discloses anti-reflective coatings formed from tuned porosity layers (abstract) by sol-gel ([0030]) where the precursor sol is one or more metal complexes specifically a silicon alkoxide such as TEOS (hydrolysable silicon alkoxide), a condensation inhibiter specifically an acid (acid catalyst), a solvent specifically alcohol such as ethanol (C1-C8 alcohol), and surfactant ([0032]-[0037]). The surfactant satisfies claimed formula (II) ([0035] which discloses the surfactant as BRIJ 58 and 56 which is a surfactant which satisfies the claimed formula, see instant Specification, page 10, line 39 to page 11, line 2). The molar ratio of surfactant to metal complex is 1*10-7 to 0.1 (metal complex to surfactant of at least 10), solvent to metal complex is 3 to 50 (metal -5 to 5 (metal complex to condensation inhibitor 0.2 to 10000) or if that includes the water to make a solution 1*10-5 to 25 ([0038]-[0041]) which overlaps the claimed range.
Sager does not specifically disclose the concentration of the surfactant but does disclose that pore diameter and spacing is adjusted by the concentration of surfactant ([0045]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the concentration of surfactant may be adjusted according to desired pore diameter and spacing properties of the final coating. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in concentration of surfactant in the coating involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Kalyankar and Suzuki or Kalyankar or Sager as applied to claim 9 above, and further in view of Maghsoodi et al. (US Pub. 2016/0002498 A1).
Claims 10 and 17 defines a product by how the product was made. Thus, claims 10 and 17 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a sol-gel coating composition of claim 9 further comprising a silicon precursor with at least on non-hydrolysable substituent bonded to the silicon atom, specifically as defined by formula (III), (IV), (V), or (VI). 
Morales in view of Kalyankar and Suzuki or Kalyankar or Sager discloses the composition of claim 9 as discussed above. Morales does not specifically disclose the coating containing the silicon precursor as claimed.
Maghsoodi discloses coating materials (abstract) comprising a combination of silane precursors, a solvent, and acid catalyst which is hydrolyzed to provide a sol that can be coated on a substrate to have anti-reflective, anti-soiling or self-cleaning, and abrasion resistance properties ([0027] and [0029]). To impart anti-soiling properties, organofluorosilanes can be used in addition to the tetraalkoxysilane ([0081]) where the organofluorosilane is a silane as defined by claimed formula (III) to (VI) ([0085] which discloses for example (3,3,3-trifluoropropyle)trimethoxysilane and see instant Specification, page 18, line 14 which discloses trimethoxy(3,3,3-trifluoropropyl)silane).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Morales of Kalyankar or Sager should further contain an organofluorosilane, specifically (3,3,3-trifluoropropyle)trimethoxysilane, as taught in Maghsoodi to impart anti-soiling characteristics to the coating (Maghsoodi, [0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2018/0171154 A1 discloses acidic sol-gel coating compositions with anti-reflective properties (abstract) where the first mixture of components is further diluted with a solvent ([0077]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783